Order and judgment (one paper), Supreme Court, New York County, entered on June 18, 1974, denying petitioner’s application to stay respondents from proceeding in a certain action commenced by them in the State of Illinois and granting respondents’ cross motion for an order dismissing the proceeding on the grounds of forum non conveniens, unanimously reversed, on the law, and vacated, and petitioner’s application granted, for the reasons stated in Matter of Aaacon Auto Transp., (Rosenbaum) (50 AD2d 180). Appellant shall recover of respondents $40 costs and disbursements of this appeal. Settle order on notice. Concur— Stevens, P. J., Markewich, Murphy, Silverman and Capozzoli, JJ.